USCA1 Opinion

	




          December 21, 1993     [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ___________________          No.  93-1372                                             CRAIG VERNON BROBERG,                                      Appellee,                                          v.                                 BARRE SAVINGS BANK,                                      Appellee,                                 ____________________                              PENELOPE NORTHROP BROBERG,                                      Appellant.                                  __________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                     [Hon. William G. Young, U.S. District Judge]                                             ___________________                                 ___________________                                        Before                                 Breyer, Chief Judge,                                         ___________                            Selya and Cyr, Circuit Judges.                                           ______________                                 ___________________               Penelope Northrop Broberg on brief pro se.               _________________________               Paul M.  Cranston on Motion  to Dismiss  for appellee  Barre               _________________          Savings Bank.                                  __________________                                  __________________                      Per  Curiam.   Appellants  have  appealed from  the                      ___________            district court's  June 3,  1992 order  denying a  preliminary            injunction in  conjunction  with appellants'  appeal  from  a            bankruptcy court dismissal of their  action under 11 U.S.C.              109(g)(1).   The district court denied preliminary injunctive            relief because appellants had "failed to submit any affidavit            from the  Chapter  13 trustee  as directed  by the  [district            court]" and "the data  submitted being unverified by oath  or            otherwise,"   had   "failed  to   demonstrate   a  reasonable            likelihood of  success  on the  merits."   We  have  reviewed            appellants' brief and the portions  of the district court and            bankruptcy  court records submitted  to us.   Appellants have            not  shown  that  the  district court  erred  or  abused  its            discretion in denying preliminary injunctive relief.                      The  June  3,  1992  order  denying  a  preliminary            injunction is summarily affirmed.  First Circuit Rule 27.1.                                         -2-